Name: Commission Regulation (EEC) No 425/85 of 19 February 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 2. 85 Official Journal of the European Communities No L 51 / 19 COMMISSION REGULATION (EEC) No 425/85 of 19 February 1985 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1012/84 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 February 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 February 1985. For the Commission COCKFIELD Vice-President (  ) OJ No L 154, 13 . 6 . 1981 , p. 26 . 0 OJ No L 101 , 13 . 4. 1984, p . 25 . No L 51 /20 Official Journal of the European Communities 21 . 2. 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10, 07.01-13 ] 07.01-15 ] 07.01 All New potatoes 1421 253,01 70,54 215,96 22,66 43584 79,87 19,55 1.12 ex 07.01-21 I ex 07.01-22 | ex 07.01 B I Broccoli 6452 1 148,71 320,27 980,53 102,88 197880 362,65 88,76 1.14 07.01-23 07.01 B II White cabbages and red cabbages 804 144,90 39,53 121,24 12,90 24246 44,59 10,52 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 2043 363,71 101,40 310,46 32,57 62654 114,82 28,10 1.20 07.01-31 1 07.01-33 07.01 D I Cabbage lettuce 6234 1 109,75 309,41 947,27 99,39 191 169 350,35 85,75 1.22 ex 07.01-36 ex 07.01 D II Endives 2560 455,80 127,08 389,07 40,82 78 518 143,90 35,22 1.28 07.01-41 1 07.01-43 ) 07.01 F I Peas 6435 1 145,66 319,42 977,92 102,61 197355 361,69 88,52 1.30 07.01-451 07.01-47 J 07.01 F II Beans (of the species Phaseolus) 11248 2002,34 558,27 1709,18 179,33 344929 632,14 154,72 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2222 396,37 110,74 339,34 35,62 67935 125,22 31,14 1.40 ex 07.01-54 ex 07.01 G II Carrots 1630 290,17 80,90 247,69 25,98 49986 91,60 22,42 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4596 818,32 228,15 698,51 73,29 140967 258,34 63,23 1.60 07.01-63 ex 07.01 H Onions (other than sets) 958 170,71 47,59 145,71 15,28 29407 53,89 13,19 1.70 07.01-67 ex 07.01 H Garlic 4472 796,16 221,97 679,59 71,30 137149 251,35 61,51 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1 178 209,81 58,49 179,09 18,79 36143 66,24 16,21 1.80 \ 07.01 K Asparagus : \ I 1.80.1 ex 07.01-71\  green 34602 6159,73 1717,40 5257,90 551,69 1 061 094 1 944,65 475J6 1.80.2 ex 07.01-71  other 10 543 1 882,67 520,12 1596,15 168,19 323305 586,73 139,86 1.90 07.01-73 07.01 L Artichokes 3 661 651,88 181,75 556,44 58,38 112295 205,80 50,37 1.100 07.01-75 07.01-77 07.01 M Tomatoes ' 3375 600,86 167,52 512,89 53,81 103506 189,69 46,42 1.110 07.01-81 1 07.01-82 f 07.01 P I Cucumbers 5390 959,57 267,54 819,08 85,94 165299 302,94 74,14 1.112 07.01-85 07.01 Q II Chantarelles 39816 7113,98 1 966,27 6023,74 633,12 1211715 2215,74 516,49 1.118 07.01-91 07.01 R Fennel 3687 656,47 183,03 560,36 58,79 113085 207,25 50,72 1.120 07.01-93 07.01 S Sweet peppers 3683 655,66 182,80 559,67 58,72 112947 206,99 50,66 1.130 07.01-97 07.01 T II Aubergines 5333 949,43 264,71 810,43 85,03 163552 299,74 73,36 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 3375 600,88 167,53 512,90 53,81 103509 189,70 46,42 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1882 335,18 93,45 286,1 1 30,02 57740 105,82 25,89 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh , whole 3811 678,49 189,17 579,16 60,76 116879 214,20 52,42 2.10 08.01-31 ex 08.01 B Bananas, fresh 2719 484,17 134,99 413,29 43,36 83405 152,85 37,41 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2786 495,52 138,83 424,30 44,67 85463 157,07 38,82 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5491 977,62 272,57 834,49 87,56 168408 308,64 75,54 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 10 844 1 930,42 538,22 1 647,79 172,89 332541 609,44 149,16 2.50 08.02 A I Sweet oranges, fresh : I 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 2491 443,53 123,66 378,59 39,72 76404 140,02 34,27 21 . 2. 85 Official Journal of the European Communities No L 51 /21 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 2074 369,37 102,98 315,29 33,08 63629 116,61 28,54 2.50.3 08.02-05 II II 08.02-09 08.02-15 08.02-19  others 1237 220,26 61,41 188,01 19,72 37944 69,53 17,02 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 872 155,28 43,29 132,55 13,90 26750 49,02 11,99 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 773 137,48 38,51 117,72 12,39 23711 43,58 10,77 2.60.3 08.02.28 08.02 B I  Clementines 2333 415,32 115,79 354,51 37,19 71545 131,12 32,09 2.60.4 08.02-34 1 08.02-37 j ex 08.02 B II  Tangerines and others 3968 706,48 196,97 603,05 63,27 121702 223,04 54,59 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2594 461,87 128,77 394,25 41,36 79 564 145,81 35,68 2.80 lex 08.02 D Grapefruit, fresh : 2.80.1 ex 08.02-70 II  white 2183 388,63 108,35 331,73 34,80 66947 122,69 30,02 2.80.2 ex 08.02-70 II  pink 4099 729,75 203,46 622,91 65,35 125 709 230,38 56,38 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 9377 1 669,37 465,44 1 424,97 149,51 287572 527,03 128,99 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 7304 1 300,38 362,56 1 109,99 116,46 224008 410,53 100,48 235 08.05-50 08.05 C Chestnuts 4573 813,35 227,87 696,44 73,32 140278 257,81 63,72 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 3 222 573,60 159,92 489,62 51,37 98810 181,08 44,32 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 2482 441,95 123,22 377,25 39,58 76133 139,52 34,15 2.120 08.07-10 08.07 A Apricots 9283 1 651,13 462,59 1413,82 148,84 284770 523,38 129,36 2.130 ex 08.07-32 ex 08.07 B Peaches 9 583 1 705,96 475,64 1456,19 152,79 293874 538,58 131,81 2.140 ex 08.07-32 ex 08.07 B Nectarines 10447 1 859,74 518,51 1 587,46 166,56 320364 587,12 143,70 2.150 08.07-51 I 08.07-55 f 08.07 C Cherries 2803 504,88 137,76 422,46 44,97 84480 155,38 36,68 2.160 08.07-71 1 08.07-75 ] 08.07 D Plums 6519 1 160,52 323,56 990,62 103,94 199916 366,38 89,67 2.170 08.08 - 11 1 08.08-15 ) 08.08 A Strawberries 12968 2308,67 643,68 1 970,66 206,77 397698 728,85 178,39 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 3329 591,82 163,87 502,64 52,82 101773 184,63 43,45 2.180 08.09-11 ex 08.09 Water melons 540 96,52 26,68 81,73 8,59 16441 30,06 7,00 2.190 ex 08.09 Melons (other than water melons : II\\ II\\li\\ 2.190.1 ex 08.09-19  elongated 3620 644,52 179,70 550,16 57,72 1 1 1 028 203,48 49,80 2.190.2 ex 08.09-19 II  other 5701 1014,93 282,97 866,33 90,90 174835 320,41 78,42 2.195 ex 08.09-90 ex 08.09 Pomegranates 5247 933,70 260,97 799,91 83,65 160202 294,71 72,09 2.200 ex 08.09-90 ex 08.09 Kiwis 11927 2123,24 591,98 1812,39 190,16 365757 670,32 164,06 2.202 ex 08.09-90 ex 08.09 Khakis 4465 795,01 221,65 678,61 71,20 136951 250,99 61,43 2.203 ex 08.09-90 ex 08.09 Lychees 13033 2320,13 646,88 1 980,45 207,80 399674 732,48 179,27